 

Exhibit 10.3 

 

SIDE LETTER AGREEMENT

 

November 9, 2020

 

This Side Letter Agreement is made by and between Senseonics Holdings, Inc., a
Delaware corporation (the “Company”), and the purchasers of the Company’s
convertible preferred stock identified on the signature pages hereto (the
“Purchasers”).

 

WHEREAS, the Company and the Purchasers are party to that certain Stock Purchase
Agreement, dated as of August 9, 2020 (as the same may be amended, modified or
waived, the “Stock Purchase Agreement”), in connection with the purchase of up
to 30,000 shares of the Company’s convertible preferred stock by the Purchasers
at one or more closings; and

 

WHEREAS, pursuant to Section 5.5 of the Stock Purchase Agreement, the Company
and the Purchasers desire to amend or waive certain provisions of the Stock
Purchase Agreement as contemplated hereby.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Purchasers
agree as follows:

 

1.       Conditional Closing Date. Notwithstanding anything in Section 2.2(b) of
the Stock Purchase Agreement to the contrary, for all purposes under the Stock
Purchase Agreement and each Transaction Document, the Company and the Purchasers
each hereby agree that the Conditional Closing Date shall be such date as the
Company and the Purchasers shall mutually agree, but in any event no later than
the date that is 150 days from the Initial Closing Date.

 

2.       Capitalized Terms. All capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Stock Purchase Agreement.

 

3.       Counterparts. This Side Letter Agreement may be executed in any number
of counterparts, each of which, when so executed and delivered, shall be deemed
to be an original and all of which counterparts, taken together, shall
constitute one and the same instrument; provided that in the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf’ format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf’
signature were the original thereof.

 

4.       No Modifications. Except as expressly modified hereby, the Stock
Purchase Agreement shall remain in full force and effect as originally written
until the valid termination of such agreement in accordance with its terms.

 

5.       Choice of Law. This Side Letter Agreement is governed by the laws of
the State of Delaware, without regard to its conflict of laws provisions.

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Side Letter Agreement as of
the date first written above.

 

  SENSEONICS HOLDINGS, INC.       By: /s/ Timothy Goodnow   Name:  Timothy
Goodnow   Title:  CEO

 

[Signature Page to Side Letter Agreement]

 



 

 

 

  PURCHASERS:       MARLIN FUND, LIMITED PARTNERSHIP       By: /s/ Michael W.
Masters   Name:  Michael W. Masters   Title:  Managing Member of the General
Partner       MARLIN FUND II, LIMITED PARTNERSHIP       By: /s/ Michael W.
Masters   Name:  Michael W. Masters   Title:  Managing Member of the General
Partner       MASTERS SPECIAL SITUATIONS, LLC       By: /s/ Michael W. Masters  
Name:  Michael W. Masters   Title:  Managing Member

 

[Signature Page to Side Letter Agreement]

 



 

 